 



Exhibit 10.1
WILTON RE
187 Danbury Road
Riverview Building, Third Floor
Wilton, Connecticut 06897
December 29, 2005

     
Annuity and Life Reassurance America, Inc.
124 Palasido Avenue
Windsor, Connecticut 06095
  Annuity and Life Reassurance, Ltd.
Cumberland House
1 Victoria Street
Hamilton, Bermuda HM 11

Gentlemen:
This letter agreement modifies certain specified terms of the Master Agreement
by and among Prudential Select Life Insurance Company of America (n/k/a Wilton
Reassurance Company) (“Wilton America”), Wilton Reinsurance Bermuda Limited
(“Wilton Bermuda” and, together with Wilton America, the “Retrocessionaires”),
Annuity and Life Reassurance America, Inc. (“ALR America”), and Annuity and Life
Reassurance Ltd. (“ALR Bermuda” and, together with ALR America, the “Companies”)
dated as of August 10, 2005 (the “Master Agreement”). Capitalized terms used but
not separately defined herein shall have the meanings ascribed to them in the
Master Agreement.
The parties hereto agree that Section 9.1.5 of the Master Agreement shall be
amended to read “Either the Companies or the Retrocessionaires may terminate
this Agreement if Closing hereunder has not occurred on or prior to January 20,
2006.”
If each of the conditions set forth in Article VI of the Master Agreement is
satisfied or waived by the party or parties entitled to waive the same no later
than 11:59 p.m. on January 16, 2006, Atlantic Standard time, then:
1) Notwithstanding Section 1.9 of the Master Agreement, the Closing will take
place at 10:00 a.m., Atlantic Standard time, on January 17, 2006.
2) Notwithstanding Sections 1.35 and 5.4 of the Master Agreement, (i) the
Transition Date will be March 15, 2006, and (ii) from March 15, 2006 through
April 30, 2006, the Companies will continue to cooperate in good faith with the
Retrocessionaires in completing the transition of the administration of the
Treaties from the Companies to the Retrocessionaires.

 



--------------------------------------------------------------------------------



 



3) As summarized on Annex A hereto, the parties have reached certain
understandings and agreements with respect to transition issues and
responsibilities. Notwithstanding anything in the Master Agreement to the
contrary, as set forth in Annex A, the Companies will maintain responsibility
for the preparation of their respective 2005 year-end financial statements and
financial reporting packages pertaining to fourth quarter 2005 operations.
4) Clause (i) of the final sentence of Section 5.9(e) of the Master Agreement
shall be amended to read “(i) August 31, 2006, or”.
5) Consistent with the provisions of Section 5.10(b) of the Master Agreement,
following the Closing Date, the Companies will continue to provide required
letter of credit (“LOC”) collateralization with respect to any of the
Collateralized Treaties as are not novated in connection with the Closing, as
specified in the Master Agreement. The parties shall use commercially reasonable
efforts to minimize the costs of procuring and maintaining any such LOCs for the
periods required, including, without limitation, the costs of terminating any
such LOCs when and as such Collateralized Treaties are novated to a Wilton Re
affiliate in accordance with the terms of the Master Agreement.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



If each of the conditions set forth in Article VI of the Master Agreement is not
satisfied or waived by the party or parties entitled to waive the same no later
than 11:59 p.m. on January 19, 2006, Atlantic Standard time, then this Letter
Agreement shall become null and void and the Master Agreement shall remain in
effect in accordance with its original terms.

     
WILTON REASSURANCE
COMPANY
  ANNUITY AND LIFE
REASSURANCE AMERICA, INC.
 
   
/s/ Enrico J. Treglia

  /s/ John W. Lockwood

 
   
By: Enrico J. Treglia
Title: Senior VP and COO
  By: John W. Lockwood
Title: President
 
   
WILTON REINSURANCE BERMUDA
LIMITED
  ANNUITY AND LIFE
REASSURANCE, LTD.
 
   
/s/ M.N. Smith

  /s/ William H. Mawdsley

 
   
By: M.N. Smith
Title: CEO
  By: William H. Mawdsley
Title: CEO

 